Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Arguments
The examiner respectfully responds below to the remarks of 05/17/2021.  Applicant argues that the new claim limitation of where “the cushion phase is contacting the binder resin phase” overcomes the current rejection.  The examiner does not agree.  The voids in question can occur in any part of the graphite part of the composition.  The graphite is a discontinuous phase enveloped in the continuous resin binder phase. As such some of the voids would be present in contact with the resin.
The examiner notes that in order for compact prosecution a second set of rejections is presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 2017/0233671 A1) and Kamiya et al.  (US 2015/0330445 A1)
Regarding claims 1-3 and 6-9 Yamauchi teaches a sliding member (abstract) used in a bearing (p 11).  The resin layer member contains:
A. A synthetic resin used in the amount of up to 50% of the composition, see abstract.  
B.  A solid lubricant (a lubricant phase) that is graphite.  This is used in the amount of 10-40% of the composition.  See p 36.  
C.  Voids are present in the graphite which is found in the resin binder.  This constitutes a cushion phase.  The size of the voids not more than 0.1 µm.  The amount of the voids is up to 3% of the graphite portion of the composition.  See p 39.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Yamauchi does not specifically state what the bearing itself is made of.
Kamiya teaches a sliding member used as a bearing, see abstract.  The base material is such as steel and the intermediate layer is aluminum.  The thickness of the two layers is in the range of 0.2 to 6.  See fig.4 for layer size.  See p 21.  A resin sliding layer with a solid lubricant is on top.  See p 22-24.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base material and intermediate layer of Kamiya in the invention of Yamauchi.  Yamauchi already calls for use of a base layer for the sliding bearing layer to be on,  and such configurations as found in Kamiya is effective base layer for a top layer which is a resin/solid lubricant layer.  In the alternative Kamiya provides evidence that such base layers are well known and obvious variants of the sliding member of Yamauchi.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2013/0183488 A1) and Kamiya et al.  (US 2015/0330445 A1)
Regarding claims 1-3 and 6-9 Liao teaches a sliding member (abstract) used in a bearing.  The resin layer member contains:
A. A synthetic resin used in the amount of up to 50% of the composition, see abstract.  See p 29.  This includes specifically polyamideimide and possibly other resins.
B.  A solid lubricant (a lubricant phase).  This is used in the amount of 10-40% of the composition.  See p 36-37.  
C.  Voids are present in the resin binder.  This constitutes a cushion phase.  The amount of the voids can be about 2% of the composition.  See p 24.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The coating is on a base material which can be a metal, see p 18.
Liao does not specifically state what the bearing itself is made of.
Kamiya teaches a sliding member used as a bearing, see abstract.  The base material is such as steel and the intermediate layer is aluminum.  The thickness of the two layers is in the range of 0.2 to 6.  See fig.4 for layer size.  See p 21.  A resin sliding layer with a solid lubricant is on top.  See p 22-24.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base material and intermediate layer of Kamiya in the invention of Liao.  Liao already calls for use of a base layer for the sliding bearing layer to be on,  and such configurations as found in Kamiya is effective base layer for a top layer which is a resin/solid lubricant layer.  In the alternative Kamiya provides evidence that such base layers are well known and obvious variants of the sliding member of Liao.
Regarding the void size the cross sectional area of the void can be from 0.0004 um2 to 0.02 um2.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 
The USPTO has a sound basis for showing the products of the application and the prior art are the same.  It is the same type of polymer (polyamideimde) used in the same way.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771